DETAILED ACTION
	In Reply filed on 03/03/2021 Claims 1- 20 are pending. Claims 1- 15 are currently amended. Claim 4 is withdrawn based on restriction requirement. Claims 16- 20 are newly added. Claims 1- 3 and 5- 20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
		The “vacuum system” of claim 9 is interpreted as a system that reduces pressure, thereby creating flow. See Instant Specification Page 6 lines 16- 20. 

	The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Claims 1- 8 and 16- 20 are directed to a guard. Limitations directed to a 3D printing system or details thereof are given patentable weight to the extent which effects the structure of the guard.

The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
	Claims 1- 8 and 16- 20 are directed to a guard. Limitations directed to materials worked upon (e.g., particles) are given patentable weight to the extent which effects the structure of the guard.
Claims 9 and 15 are directed to a 3D printing system. Limitations directed to materials worked upon (e.g., particles) are given patentable weight to the extent which effects the structure of the 3D printing system.

Election/Restrictions
Claim 4 is withdrawn based on restriction requirement filed on 06/05/2020. The Examiner requests that Applicant update the status of claim 4 to reflect its withdrawn status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 7, and 14 recite “the filter is supported on the fan to be rotatable about the axis.” It is unclear if the filter or fan is “rotatable about the axis” in this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3, 5, 7, 13- 14, and 16- 20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by USP 6765341 (“Bae”).
Regarding claim 1, Bae teaches a guard capable of being used for a 3D printing system (Abstract and Fig. 7), the guard comprising:
	a filter (530) having a central portion aligned with an axis, the axis capable of being parallel to a direction of travel of particles (Fig. 7 and Col. 5 line 55- Col. 6 line 9); and
	a fan (512) disposed with the filter capable of rotating in response to a flow of air and particles through the 3D printing system (Fig. 7 and Col. 5 line 55- Col. 6 line 9);
	wherein the guard is capable of being positioned in the 3D printing system to limit a passing of oversized particles of material to downstream of the guard (Fig. 7 and Col. 5 line 55- Col. 6 line 9).

	Regarding claim 2, Bae teaches the filter is shaped to direct particles centrifugally outwards away from the axis (Fig. 10D and Col. 7 lines 43- 45).

Regarding claim 3, Bae teaches the filter (530) is supported on the fan (512) to be rotatable about the axis to mechanically diminish an oversized particle (Fig. 7 and Col. 6 lines 3- 4, lines 21- 27).

	Regarding claim 5, Bae teaches the filter comprises a leading central portion extending into the flow at the axis to divert particles outwards away from the axis towards an outer portion of the guard, the leading central portion being a foremost portion of the guard in an upstream direction (Fig. 10D and col. 7 lines 43- 45).

	Regarding claim 7, Bae teaches the filter is supported on the fan to be rotatable about the axis and to mechanically diminish an oversized particle (Col. 6 lines 21- 27 and Fig. 7, 10D).

	Regarding claim 13, Bae teaches the filter comprises a conical form (Fig. 10D and col. 7 lines 43- 45).

	Regarding claim 14, Bae teaches the filter is supported on the fan capable of being rotated about the axis parallel to a direction of travel of particles (Fig. 7 and Col. 6 lines 3- 4, lines 21- 27).

	Regarding claim 16, Bae teaches an apex position at a central portion of the filter and protruding against the flow to direct particles toward peripheral portions of the filter (Fig. 10D and col. 7 lines 43- 45).

	Regarding claim 17, Bae teaches the filter is rotationally symmetric (Figs. 7, 10A- 10D).

	Regarding claim 18, Bae teaches the guard is capable of having a connection between the filter and ground (Figs. 7, 10A- 10D teach an apparatus where the dust proof member is capable of being in contact or directly/indirectly connected to the ground. The Examiner notes that the ground is not part of the guard and thus any limitations directed to the ground are given patentable weight to the extent which effects the structure of the guard). 
	
	Regarding claim 19, Bae teaches a clearance between the guard and surrounding walls of a passage in which the flow moves is less than or equal to a maximum aperture size of the filter (Figs. 7, 9, Col. 6 lines 63- Col. 7 line 3 and Col. 6 lines 6- 9 teach the filter being in contact with bearing members of the walls. Thus, the clearance between the filter of guard and surrounding walls is less than a maximum aperture size of the dust proof member since it has a mesh structure which inherently has apertures).

	Regarding claim 20, Bae teaches a guard capable of use with a 3D printing system, the guard comprising:
	a filter (530, 830d) having a central portion aligned with an axis, the axis capable of being parallel to a direction of travel of particles in the 3D printing system, the filter comprising a mesh with a protruding central portion that extends into an oncoming flow of air and particles and directs particles toward a periphery of the filter (Figs. 7, 10D, Col. 5 line 60- Col. 6 line 35, and Col. 7 lines 43- 45); and
	a fan (512) supporting the filter (530, 830d), the fan (512) capable of rotating and causing the filter to rotate in response to the flow of air and particles through the 3D printing system (Figs. 7, 10D, Col. 5 line 60- Col. 6 line 35, and Col. 7 lines 43- 45);
Figs. 7, 10D, Col. 5 line 60- Col. 6 line 35, and Col. 7 lines 43- 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USP 6765341 (“Bae”).
Regarding claim 6, Bae teaches the filter comprising a conical form, the conical form having the leading central portion, a periphery and, between the periphery and the leading central portion, a recessed portion (Fig. 10C and Col. 7 lines 25- 42 teaches a filter having the leading portion, a periphery and between the periphery and the leading central portion, a recessed portion that is a rearmost portion of the filter in the upstream direction).
Alternatively, Bae does not explicitly teach a recessed portion that is a rearmost portion of the filter in the upstream direction. However, since the only difference between the prior art and the claims is a recitation of the depth of the recessed portion and the devices would not perform differently, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Furthermore, since currently there is no persuasive evidence that the particular shape of the claimed filter is significant, modifying the shape of the filter of Bae such that the recessed portion is a rearmost portion in the upstream direction is a matter of choice which a person off ordinary skill in the art would have found obvious. See MPEP 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6765341 (“Bae”), as applied to claim 1, further in view of WO 2006/051161 A1 (“Heinonen”).
Regarding claim 8, Bae teaches the filter comprises a mesh with a maximum aperture size to limit the passing of oversized particles (Col. 5 lines 18- 23, Col. 6 lines 5- 9 and Figs. 7- 10).
	Bae does not explicitly teach a maximum aperture size of 2 mm or less to limit the passing of oversized particles greater than 2 mm in diameter.
	Heinonen teaches limiting the passing of oversized particles greater than 2 mm in diameter (Page 7 lines 18- 20 and Fig. 10 teach the filter apparatus efficiently removes particles of 1 micron or more). In order to remove particles of 1 micron or more, it is inherent that the filter has a maximum aperture size of 2 mm or less because particles travel through See Heinonen Fig. 10 and Page 7 lines 18- 20).

Claim 9- 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0036404 A1 (“Rengers”) in view USP 6765341 (“Bae”).
Regarding claim 9, Rengers teaches a 3D printing system comprising a guard (50) and further comprising:
a supply of powdered build material (18) (Figs. 1- 4 and [0040]);
a vacuum system (24) to create a flow of air and powdered build material particles between the supply (18) and a build platform (16) where the 3D objects are formed by the 3D printing system (Figs. 1- 3 and [0037, 0040- 0041] teaches blower 24 creating a negative pressure to pull powder from hopper 12 underneath build platform 16 up to powder supply assembly 18);
wherein the guard (50) is positioned in the flow of air and powdered build material particles within the 3D printing system (Figs. 1- 4 and [0040- 0042]).
Bae teaches the guard of claim 1 (See rejection of claim 1 above).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the guard of Rengers with the guard as taught by Bae motivated by heightening a filtering effect (See Bae – Col. 7 lines 4- 10).

Regarding claim 10, Rengers teaches a method of operating a guard (50) for limiting a passing of oversized particles of material in a 3D printing system (Fig. 3 and [0040- 0042]), the method comprising:
Positioning the guard in a 3D printing system (Fig. 3 and [0040- 0042]);
filtering the flow of air and particles with the filter (Fig. 3 and [0040- 0042]).
Rengers does not explicitly teach mechanically breaking oversized particles into smaller particles with the filter.
Bae teaches the guard of claim 1 (See rejection of claim 1 above) and mechanically breaking oversized particles into smaller particles with the filter (Figs. 7, 10, Col. 5 line 60- Col. 6 line 35, and Col. 7 lines 43- 45 teach rotating the dust proof member. It is inherent that particles will be broken into smaller particles by rotating the dust proof member).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the filter of Rengers with the guard as taught by Bae motivated by reasons set forth in claim 9.

Regarding claim 11, Rengers does not explicitly teach rotating the filter about the axis using the rotation of the fan.
Bae teaches rotating the filter about the axis using the rotation of the fan (Fig. 7 and Col. 6 lines 3- 4, lines 21- 27).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the filter of Rengers with the guard as taught by Bae motivated by reasons set forth in claim 9.

Regarding claim 12, Rengers does not explicitly teach positioning a leading central portion of the guard at the axis to divert particles outwards away from the axis towards an outer 
Bae teaches positioning a leading central portion of the guard at the axis to divert particles outwards away from the axis towards an outer portion of the guard, the leading central portion being a foremost portion of the guard in an upstream direction (Fig. 10D and col. 7 lines 43- 45).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the filter of Rengers with the guard as taught by Bae motivated by reasons set forth in claim 9.

Regarding claim 15, Rengers teaches a 3D printing system comprising a guard (50), wherein the guard (50) is positioned in a collection hose (18) of a material management station of the 3D printing system ([0040] and Fig. 3 teach powder supply assembly 18 having a sieve 50).
Bae teaches the guard of claim 1 (See rejection of claim 1 above).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the filter of Rengers with the guard as taught by Bae motivated by reasons set forth in claim 9.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LEITH S SHAFI/Primary Examiner, Art Unit 1744